Citation Nr: 9900563	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
shoulders and neck, claimed as arthritis.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased rating for residuals of a 
right ankle fracture with traumatic arthritis, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1978 to May 1982.  
This matter came before the Board of Veterans Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Waco, Texas, Regional Office (RO), which confirmed a 
20 percent evaluation for the service-connected right ankle 
disability.  By a rating decision in August 1992, service 
connection was denied for arthritis of the shoulders, neck, 
left ankle and left foot.  In a November 1992 rating 
decision, the RO denied service connection for a low back 
disability.  During a January 1993 hearing held before the 
undersigned Board member sitting in the RO, the appellant 
expressed his intention to appeal the aforementioned issues, 
except for the issue of service connection for arthritis of 
the left ankle and left foot.  Consequently, in November 
1994, the Board construed the issues on appeal as limited to 
service connection for disabilities of the shoulders, neck, 
and low back and an increased rating for the service-
connected right ankle disability; and remanded the case to 
the RO for additional evidentiary development.  A subsequent 
August 1996 rating decision confirmed a 20 percent evaluation 
for the service-connected right ankle disability, following 
termination of temporary total convalescent ratings.  


CONTENTIONS OF APPELLANT ON APPEAL

Appellant contends, in essence, that disabilities of the 
shoulders and neck, claimed as arthritis, and a low back 
disability were initially manifested during service or are 
secondary to the service-connected right ankle disability.  
It is asserted that during service, he strained his back, 
shoulders, and neck due to the rigors from being a heavy 
equipment operator.  Additionally, he asserts that he 
experienced back spasms after an in-service motor vehicular 
accident.  He argues that the service-connected arthritis of 
the right ankle may have spread to the shoulders, neck, 
and back.  Additionally, he contends that the service-
connected residuals of a right ankle fracture resulted in 
shortening of the right lower extremity and an antalgic 
gait, which led to the development of arthritis of the 
shoulders and neck and aggravated a chronic low back 
disability.  It is asserted that his service-connected right 
ankle fracture disability is of such severity as to warrant 
a higher evaluation.  It is argued that a recent VA 
examination should not have been conducted by the same 
physician who had previously examined appellant, on the 
grounds that he could not be impartial on a reexamination.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that appellant has not met the 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that the claim for service 
connection for disabilities of the shoulders and neck, 
claimed as arthritis, is well grounded.  Additionally, the 
preponderance of the evidence is against allowance of service 
connection for a low back disability or an increased rating 
for residuals of a right ankle fracture with traumatic 
arthritis.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  It has not been shown, by competent evidence, that 
appellants disabilities of the shoulders and neck, claimed 
as arthritis, are reasonably related to service or proximate 
thereto; are causally or etiologically related to the 
service-connected residuals of a right ankle fracture with 
traumatic arthritis; or that any post-service increase in 
severity of the disabilities of the shoulders and neck, 
claimed as arthritis, is attributable to and caused by the 
service-connected right ankle disability.  

3.  A chronic low back disability was not present in service 
or proximate thereto.  A chronic low back disability was 
initially medically shown several years after service, 
subsequent to an intercurrent, industrially-related back 
injury, and is not reasonably related to any incident of 
service.  

4.  It has not been shown, by competent evidence, that 
appellants chronic low back disability is causally or 
etiologically related to the service-connected residuals of a 
right ankle fracture with traumatic arthritis, or that any 
post-service increase in severity of the chronic low back 
disability is attributable to and caused by that service-
connected disability.  

5.  Appellants service-connected right ankle disability is 
manifested primarily by a solid, right ankle joint fusion 
ankylosed in 10 degrees plantar flexion, with traumatic 
arthritis and no more than mild ankle pain.  There is no 
recent clinical evidence of right ankle abduction, adduction, 
inversion, or eversion deformity.  There is three-
centimeters shortening of the right lower extremity.  He 
maintains self-employment as a courier and remains 
ambulatory, albeit with a limp.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for disabilities 
of the shoulders and neck, claimed as arthritis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  Chronic low back disability was not incurred in or 
aggravated by the appellants peacetime service, nor may 
arthritis of the lumbosacral spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

3.  Chronic low back disability is not proximately due to, 
the result of, or aggravated by appellants service-connected 
right ankle disability.  38 C.F.R. § 3.310(a) (1998); and 
Allen.

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a, Codes 5270, 5271, 5275 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Where a veteran served continuously for ninety (90) 
days or more during a period of war or peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word Chronic.  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimants 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.  


I.  Service Connection for Disabilities of the Shoulders and 
Neck, Claimed as Arthritis

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of service connection for disabilities of the 
shoulders and neck, claimed as arthritis.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  In this 
case, the evidentiary assertions as to this service 
connection claim are either inherently incredible or beyond 
the competence of the person making the assertions, as will 
be explained.  

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that the claim was denied, in part, due to 
the lack of clinical evidence indicating that appellants 
disabilities of the shoulders and neck, claimed as arthritis, 
were related to service or the service-connected right ankle 
disability.  See, in particular, the February and August 1996 
and January and November 1998 Supplemental Statements of the 
Case.  Additionally, those Supplemental Statements of the 
Case informed him of the legal requirement that a claimant 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded; and 
general service connection principles.  It is apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support this claim.  

In Meyer v. Brown, 9 Vet. App. 425, 432 (1996), the Court 
held that when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  Cf. Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).  In Meyer, at 9 Vet. App. 434, the 
Court stated a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly []proper[] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence.  

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render the claim well grounded (i.e., competent evidence 
indicating that his disabilities of the shoulders and neck, 
claimed as arthritis, are related to service or the service-
connected right ankle disability).

The service medical records, including an April 1982 service 
separation examination, make no mention of any complaints, 
findings, or diagnoses pertaining to chronic disabilities of 
the shoulders and neck.  Significantly, disabilities of the 
shoulders and neck were not alleged in appellants original 
application for VA disability benefits dated in June 1982, 
nor were there any complaints, findings, or diagnoses 
pertaining thereto contained in a December 1982 VA orthopedic 
examination report or VA hospital and outpatient treatment 
reports dated in the late 1980s and early 1990s.  The 
earliest post-service clinical evidence of a shoulder 
disability was not until December 1991, nearly a decade after 
service, when a 3-week history of left shoulder pain was 
noted in a VA outpatient treatment report; and left shoulder 
degenerative arthritis and questionable bursitis were 
diagnosed.  In early 1992, VA radiographic studies revealed 
ossified fibroma and sclerosis of the left humeral head, with 
osteolysis of the left clavicle noted consistent with injury.  
The earliest post-service clinical evidence even indicative 
of a neck disability was not until later, when occasional 
neck stiffness was noted in a July 1992 VA outpatient 
treatment report.  Clinically, the neck was normal.  In 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)....

During a January 1993 hearing before the undersigned, 
appellant testified, at T.11, that he initially noticed pain 
of the shoulders in August 1991, and had experienced neck 
stiffness probably for 3, 4 years.  Thus, he has 
indicated that the onset of his shoulder and neck 
symptomatology was at a time too remote to be reasonably 
related to service.  See 38 C.F.R. § 3.303.  During a July 
1996 RO hearing, appellant testified, including at T.4, that 
(a) his shoulders and neck disabilities were due to the 
rigors from being a heavy equipment operator during service; 
(b) the service-connected arthritis of the right ankle may 
have spread to the shoulders and neck; and (c) the 
service-connected residuals of a right ankle fracture 
resulted in right leg length shortening and an antalgic gait, 
which led to the development of arthritis of the shoulders 
and neck.  However, lay statements are not competent evidence 
with respect to medical causation; and appellant is not 
qualified to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

After a July 1996 RO hearing on appeal, the RO apparently 
ordered a VA orthopedic examination to determine whether any 
current disabilities of the shoulders and neck were related 
to service or the service-connected right ankle disability.  
A VA orthopedic examination was conducted in November 1997.  
Significantly, on that examination, x-rays of the shoulders 
had revealed degenerative arthritis of the acromioclavicular 
joints; and the examiner concluded that rotator cuff syndrome 
of the shoulders and chronic cervical strain were unrelated 
to service-connected disability.  He also opined that there 
was no evidence to suggest that this patientscervical 
spine or shoulders are service connected (i.e., related to 
service).  Appellant has not submitted any medical evidence 
that contradicts said VA medical opinion.  

Appellant has not presented any competent (medical or 
clinical) evidence indicating that chronic disabilities of 
the shoulders and neck, claimed as arthritis, are reasonably 
related to service or proximate thereto; are causally or 
etiologically related to the service-connected residuals of a 
right ankle fracture with traumatic arthritis; or that any 
post-service increase in severity of the disabilities of the 
shoulders and neck, claimed as arthritis, is attributable to 
and caused by the service-connected right ankle disability.  
Consequently, the claim for service connection for 
disabilities of the shoulders and neck, claimed as arthritis, 
is not well grounded, and therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  See also 
Edenfield.  


II.  Service Connection for a Low Back Disability

The issue of service connection for a low back disability is 
arguably well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), since the claim is plausible, at least insofar as 
direct-incurrence service connection is concerned.  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of said claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to appellant.  The 
RO has diligently sought and obtained available service 
medical records.  See June 1982 ROs request for information.  
Numerous private and VA medical records and lay statements, 
dated between service separation in 1982 and the 1990s, are 
of record.  In the Boards November 1994 remand, it was 
pointed out that during a January 1993 hearing on appeal, 
appellant had referred to treatment provided him in 1989 by 
Gary Sanders, D.C.; and that such records and any other 
relevant post-service treatment reports should be obtained.  
Pursuant to that remand, the RO in March 1995 sent appellant 
a letter requesting his assistance in obtaining any 
additional, relevant medical records to support his claim.  
Subsequently, a written statement from Dr. Sanders was 
received, indicating that although appellant was treated in 
July 1989 for an unspecified condition, the records had been 
lost.  Additionally, the RO sought VA medical opinion as to 
whether any current low back disability was related to 
service or the service-connected right ankle disability; and 
in November 1997, a VA orthopedic examination was conducted 
with medical opinion rendered.  Thus, the Board concludes 
that it has satisfied its duty to assist the appellant in the 
development of facts pertinent to said claim as contemplated 
by 38 U.S.C.A. § 5107(a).

With respect to direct-incurrence service connection, 
appellant contends, in part, that a low back disability was 
initially manifested during service.  It is asserted that 
during service, he strained his back due to the rigors from 
being a heavy equipment operator.  Additionally, he asserts 
that he experienced back spasms after an in-service motor 
vehicular accident.  However, lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu, at 2 Vet. App. 494.  

The service medical records reveal that in early September 
1979, appellant was injured in a motor vehicular accident.  
However, there were no complaints, findings, or diagnoses 
pertaining to the back.  A few weeks later, he complained of 
low back pain of three-days duration, which he attributed to 
a pulled muscle in the low back.  Clinical findings were 
unremarkable, except for paraspinal musculature tenderness; 
and low back pain was assessed.  In late 1979 and early 1980, 
similar findings and assessments were clinically reported.  
In July 1980, he complained of low back pain of six-months 
duration, which he attributed to heavy lifting.  He also 
alleged that his back had bothered him for six years; that he 
initially sought treatment six months ago; and that his low 
back [pain] was exacerbated after a September 1979 motor 
vehicular accident.  He denied any radicular symptoms.  
Chronic low back pain with a postural component was assessed.  
Later that month, the back exhibited full ranges of motion.  

As to the issue of whether appellants in-service low back 
symptomatolgy was chronic versus acute in nature, the 
negative evidence outweighs the positive.  First, after he 
received the July 1980 low back treatment, the remainder of 
the service medical records for nearly a two-year period, 
including an April 1982 service separation examination, did 
not contain any complaints, findings, or diagnoses pertaining 
to a chronic back disability.  In fact, on that service 
separation examination, the spine was clinically reported as 
normal.  Second, on a December 1982 VA orthopedic and 
neurologic examination, there were no complaints, findings, 
or diagnoses pertaining to the back.  Third, VA outpatient 
treatment records dated from April to July 25, 1989 did not 
reveal any complaints, findings, or diagnoses pertaining to a 
back disability.  

Fourth, the earliest post-service clinical evidence of a 
chronic back disability was not until September 1989, more 
than seven years after service, at a time too remote to be 
reasonably related to service.  In a September 1989 written 
statement, Javier Arena, M.D., reported that appellant had 
been treated in August 1989 for back pain that originated 
on July 28, 1989, while being employed.  The patient states 
that he was lifting some heavy metal pieces when the pain 
appeared.  The pain radiates into the left foot.  There is 
no history of neurological deficit.  X-rays of the 
lumbosacral spine were normal.  Diagnoses included low back 
syndrome.  In November and December 1989, private CT scan and 
MRI of the lumbar spine revealed osteophyte spurring, and L5-
S1 disc protrusion/herniation.  In February 1990, a State 
Industrial Accident Board record indicated that appellant had 
filed a workers compensation claim for a July 28, 1989 
injury.  Private hospitalization records reflect that in June 
1990, he underwent L5-S1 hemilaminectomy, diskectomy, and 
foraminotomy for a left L5-S1 disc herniation.  Fifth, on the 
November 1997 VA orthopedic examination, the examiner opined 
that there was no evidence to suggest that this patients 
lumbar spine[is] service connected (i.e., related to 
service).  Appellant has not submitted any medical evidence 
that contradicts said VA medical opinion.  Thus, the 
overwhelmingly negative evidence clearly indicates that any 
in-service low back symptomatology was acute and transitory 
and resolved in service without residual disability; and that 
a chronic low back disability was initially medically shown 
several years after service, subsequent to an intercurrent, 
industrially-related back injury.  

With respect to secondary service connection, appellant 
contends, in part, that a low back disability is secondary to 
the service-connected right ankle disability.  He argues that 
the service-connected arthritis of the right ankle may have 
spread to the back.  Additionally, he contends that the 
service-connected residuals of a right ankle fracture 
resulted in shortening of the right lower extremity and an 
antalgic gait, which aggravated his low back disability.  
However, it is reiterated that lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu, at 2 Vet. App. 494.  Appellant has not 
submitted any medical evidence indicating that his service-
connected traumatic arthritis of the right ankle spread 
to the back or that the back disability was related to the 
service-connected residuals of a right ankle fracture.  
Neither the service medical records, an April 1982 service 
separation examination, a December 1982 VA examination, nor 
VA outpatient treatment records dated from April to July 25, 
1989 reveal that appellant had any significant gait 
impairment.  For example, during the latter part of service 
in September 1981, he reportedly could run 2 to 3 miles 
wearing an ankle brace; and on December 1982 VA examination, 
tibial lengths were equal, and gait and posture were 
unimpaired.  

It is reiterated that the earliest post-service clinical 
evidence of a chronic back disability was not until 1989, 
more than seven years after service, after appellant 
sustained an industrially-related back injury; and any 
arthritis of the back was initially diagnostically shown in 
November 1989, approximately four months after that injury.  
Significantly, although in a September 1989 written 
statement, Dr. Arena diagnosed low back syndrome and right 
leg shortening secondary to fractures of the distal tibia-
fibula and possibly the ankle, he did not in any way 
indicate a relationship between the low back syndrome and the 
service-connected right ankle disability.  

Although during a July 1996 RO hearing, appellant testified, 
at T.8, that Dr. Arena stated that appellants back condition 
was due to lower extremity shortening, the Court, in 
Robinette, at 8 Vet. App. 74, referring to Warren v. Brown, 6 
Vet. App. 4, 6 (1993), stated [A]ny statement of appellant 
as what a doctor told him is also insufficient to establish a 
medical diagnosis.  

After the July 1996 hearing on appeal, the RO apparently 
ordered a VA orthopedic examination to determine whether any 
current low back disability was related to service or the 
service-connected right ankle disability.  A VA orthopedic 
examination was conducted in November 1997.  On that 
examination, the examiner noted that appellant had a history 
of in-service back spasms treated by physical therapy; that 
according to appellant, he sustained a work-related injury 
while lifting, which required surgery for an L5 herniated 
disc; and that appellant believed his lower extremity 
shortening placed an asymmetrical load on the low back, 
causing disability.  He currently complained of flare-ups of 
his back disability related to heavy lifting.  Significantly, 
the impressions included postoperative lumbar laminectomy 
unrelated to service-connected disability.  Appellant has not 
submitted any medical evidence that contradicts said VA 
medical opinion.  

Accordingly, for the aforestated reasons, the Board considers 
the negative evidence to have greater probative value than, 
and to outweigh the positive, with respect to this appellate 
issue.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), [d]etermination of credibility is a 
function for the BVA.  Since the credible clinical evidence 
does not persuasively show that a chronic low back disability 
was present in service or proximate thereto, or was causally 
or etiologically related to the service-connected residuals 
of a right ankle fracture, nor is any post-service increase 
in severity of the low back disability attributable to and 
caused by that service-connected disability, the claim for 
service connection for a low back disability is denied on a 
direct-incurrence, presumptive, and secondary basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a); and Allen, supra.  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991).


III.  An Increased Rating for a Right Ankle Disability

Initially, the Board finds that appellants aforementioned 
increased rating claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), since it is plausible.  
This being so, the Board must examine the record and 
determine whether the VA has any further obligation to assist 
in the development of this increased rating claim.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this increased rating issue 
have been properly developed and that no useful purpose would 
be served by again remanding the case with directions to 
provide further assistance to the appellant.  A comprehensive 
medical history and detailed findings regarding his right 
ankle disability over the years are documented in the medical 
evidence.  Pursuant to the Boards November 1994 remand, VA 
orthopedic examinations were conducted in April 1995 and 
November 1997, and are sufficiently detailed and 
comprehensive regarding the nature and severity of this 
disability in issue.  These VA orthopedic examinations 
included range of motion measurements of the right ankle, 
joint stability, related functional impairment, and other 
clinical findings, including radiographic, with respect 
thereto.  Although the April 1995 VA orthopedic examination 
report listed ankle findings as involving the left ankle, the 
examiner at the beginning of the report unequivocably stated 
that the remand involved a right ankle fracture; and this 
same examiner reported essentially similar findings correctly 
identified as involving the right ankle on the latter 
November 1997 VA orthopedic examination.  Additionally, 
during a July 1996 RO hearing, appellant testified, at T.11, 
that the examination had to be corrected since the examiner 
had incorrectly referred to the left ankle in that he had 
never examined the left ankle (i.e., appellant indicated that 
the examiner had examined the right, not the left, ankle on 
that April 1995 examination).  Additionally, there is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of this 
disability in issue than that shown on said VA examinations.  

Although the examinations were conducted by the same 
examiner, this does not suggest that the examiner did not 
fairly and impartially examine appellant and record accurate 
clinical findings and diagnoses.  Appellants assertions to 
the contrary are mere speculation without any factual basis.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
this increased rating issue, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VAs Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellants service-connected right ankle 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the Court stated in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), [w]here...an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

In reaching this determination, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

The service medical records indicate that during an 
altercation in March 1979, appellant fell and sustained an 
eversion, twisting-type injury to the right ankle.  X-rays 
revealed a spiral fracture of the right distal fibula with 6 
mm. separation of fracture fragments.  X-rays in May 1979 
revealed satisfactory alignment of a healing right ankle 
fracture.  In June 1979, the ankle was without synovitis and 
he was returned to duty.  

In September 1980, appellant sustained right ankle trauma 
when he was struck by an automobile while crossing a street 
after drinking alcohol.  X-rays revealed transverse fractures 
of the midshaft of the tibia and distal fibula; and he 
underwent open reduction and internal fixation of the right 
ankle fracture with insertion of syndesmosis screw.  A right 
tibiofibular fracture with widened syndesmosis was clinically 
noted.  A right ankle screw was surgically removed in 
December 1980.  The remainder of his service medical records, 
including an April 1982 service separation examination, 
included clinical findings of right ankle pain, swelling, 
decreased ranges of motion, and traumatic arthritis.  It 
should be pointed out that in a February 1983 Administrative 
Decision, a VA regional office determined that right ankle 
trauma from the in-service September 1980 pedestrian-motor 
vehicular accident in question was not incurred in line of 
duty, on account of willful misconduct (excessive alcohol 
intoxication).  See also a February 1983 rating decision, 
wherein that VA regional office determined that appellants 
current right ankle disability, including a right mid-tibial 
fracture with residual medial tilt and traumatic arthritis, 
was due to that September 1980 accident.  However, in a 
December 1989 rating decision, the RO included traumatic 
arthritis as a residual of the service-connected right ankle 
fracture and increased the evaluation for residuals of a 
right ankle fracture with traumatic arthritis from 
noncompensable to 20 percent disabling.  

On December 1982 VA examination, appellants gait was 
unimpaired, tibial lengths were equal, and fractures of the 
distal third of the fibula and junction of the middle and 
distal third of the tibia were completely healed without 
ankle joint pathology.  In July 1989, VA clinical records 
revealed fibrous ankylosis and arthritis of the right ankle.  
In a September 1989 written statement, Dr. Arena reported 
that the right leg had two centimeters shortening.  Right 
leg shortening secondary to fractures of the distal tibia-
fibula and possibly the ankle was diagnosed.  VA hospital 
records indicate that in April 1991, an arthroscopy of the 
right ankle was conducted and a nonunited, posterior 
malleolar fragment was removed.  During December 1992 VA 
hospitalization, a right ankle arthrodesis was performed, 
with osteotomy.  Internal fixation with screws was 
accomplished with good alignment.  

On April 1995 VA orthopedic examination, appellants 
complaints included ankle pain and swelling.  Reportedly, 
utilization of orthopedic shoes helped.  Clinically and 
radiographically, there was a solid, right ankle joint 
fusion, ankylosed in 10 degrees plantar flexion.  There was 
no ankle movement.  Any movement involved the subtalar 
joints, not the ankle joint.  See Seals v. Brown, 8 Vet. 
App. 291, 293 (1995).  He ambulated with a stiff ankle limp.  
Surgical scars were well-healed and no ankle swelling or 
tenderness was noted.  On November 1997 VA orthopedic 
examination, a solid, right ankle joint fusion, ankylosed in 
10 degrees plantar flexion, was again clinically and 
radiographically reported.  He ambulated with a limp on the 
right.  Significantly, the examiner described appellant as 
having only a mildly painful demeanor during the examination.  
Moreover, appellant described his right ankle pain and 
associated symptomatology as minimal; and the examiner noted 
that the ankle really does quite well, it doesnt cause him 
much difficulty, he gets some pains in his right foot at 
times.  There was three-centimeters shortening of the 
right lower extremity.  There was no evidence of abduction, 
adduction, inversion, or eversion deformity of the right 
ankle.  Significantly, he reportedly maintained self-
employment as a courier (See also July 1996 RO hearing 
transcript, at T.2).  

A 20 percent rating is currently in effect for residuals of a 
right ankle fracture with traumatic arthritis and is the 
maximum rating assignable under Code 5271 for marked 
limitation of ankle motion.  

A 10 percent rating for shortening of a lower extremity 
requires at least 3.2 centimeters (1-1/4 inches).  A 30 
percent rating requires 2-1/2 to 3 inches (6.4 to 7.6 cm.) of 
shortening.  Since on the November 1997 VA orthopedic 
examination, there was only 3 centimeters right lower 
extremity shortening, a higher evaluation would not be 
warranted under Diagnostic Code 5275.  Even assuming arguendo 
that the criteria for a 10 percent rating for appellants 
right lower extremity shortening was more nearly 
approximated, a separate rating would be prohibited, since a 
rating under Code 5275 cannot be combined with ratings for 
fractures or faulty union in the same extremity.  

Ankylosis of either ankle may be assigned a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle of more than 40 degrees; in dorsiflexion 
at an angle of more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. Part 
4, Diagnostic Code 5270.  Since the recent VA orthopedic 
examinations reveal a solid, right ankle joint fusion, 
ankylosed in 10 degrees plantar flexion, and there was no 
evidence of abduction, adduction, inversion, or eversion 
deformity of the right ankle, the criteria for a higher 
evaluation under Diagnostic Code 5270 have not been met or 
even approximated.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Since appellant 
divulged on the recent November 1997 VA examination that 
right ankle pain, weakness, or other associated 
symptomatology was rather minimal, and the recent clinical 
evidence reveals a solidly arthrodesed right ankle which does 
not preclude ambulation or industrial activities, any such 
right ankle symptomatology is encompassed within, and 
adequately compensated by, the currently assigned 20 percent 
evaluation for the degree of functional loss resulting 
therefrom.  It should be added that even assuming arguendo 
that the right ankle surgical scarring is attributable to the 
service-connected right ankle fracture, the scarring is well-
healed; and such scarring, in and of itself, has not been 
clinically shown to be painful, tender, ulcerated, poorly 
nourished, or to limit function.  

Since the initial in-service fracture of the right ankle, for 
which service connection is in effect, was a fibular, not 
tibiofibular, fracture and the second fracture of the right 
ankle, for which service connection is not in effect, was a 
tibiofibular fracture, the provisions of Diagnostic Code 5262 
for nonunion or malunion of the tibia and fibula are not 
applicable.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected right ankle 
disability presents an unusual or exceptional disability 
picture.  38 C.F.R. § 3.321(b)(1).  Given the fact that the 
service-connected right ankle disability does not preclude 
ambulation and appellant maintains self-employment as a 
courier, it could not be reasonably characterized as markedly 
interfering with industrial functioning.  Additionally, that 
disability has not required frequent periods of 
hospitalization.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the service-
connected right ankle disability than that commensurate with 
the assigned 20 percent rating.  The Board has also 
considered a July 1996 written statement from a private 
physical therapist.  However, she reported clinical findings 
similar to those recorded on the recent VA orthopedic 
examinations in question.  The regular schedular standards, 
with the 20 percent evaluation currently assigned, adequately 
compensate appellant for any adverse industrial impact his 
right ankle has.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that an evaluation in excess of 20 
percent for the residuals of a right ankle fracture with 
traumatic arthritis is warranted; and to resort to mere 
speculation is prohibited by the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

Appellants claim for service connection for disabilities of 
the shoulders and neck, claimed as arthritis, is not well 
grounded, and therefore, is denied.  Additionally, service 
connection for a low back disability and an increased rating 
for residuals of a right ankle fracture with traumatic 
arthritis are denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
